[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 99-2338

                     IRMA DONES-VAZQUEZ,

                    Plaintiff, Appellant,

                              v.

               COMMISSIONER OF SOCIAL SECURITY,

                     Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

      [Hon. Juan M. Perez-Gimenez, U.S. District Judge]


                            Before

                     Selya, Circuit Judge,
               Campbell, Senior Circuit Judge,
                  and Boudin, Circuit Judge.




     Melba N. Rivera-Camacho on brief for appellant.
     Guillermo Gil, United States Attorney, Lilliam E. Mendoza
Toro, Assistant United States Attorney, and Nancy B. Salafia,
Assistant Regional Counsel, Social Security Administration, on
brief for appellee.
                          October 13, 2000


            Per Curiam.      After carefully reviewing the briefs

and record on appeal, we affirm the Commissioner’s decision.

The     administrative law judge (ALJ) was not obligated to

give    controlling    weight      to    the     treating    psychiatrist’s

opinion,    inasmuch    as    the       record    contained        conflicting

evidence.     See 20 C.F.R. § 404.1527(d)(2).                 Moreover, the

ALJ’s finding of adequate mental status was supported by

substantial      evidence.    No    more       was    exigible,      though    a

contrary conclusion might also have been reasonable.                       See,

e.g.,    Manso-Pizarro       v.    Secretary         of   Health    and   Human

Services, 76 F.3d 15 (1st Cir. 1996); Perez v.                 Secretary of

Health and Human Services, 958 F.2d 445 (1 st Cir. 1991);

Irlanda Oritz v. Secretary of Health and Human Services, 955

F.2d 765 (1st Cir. 1991).

            We add that the medical expert properly considered

whether    the   appellant’s       obesity       qualified     as    a    listed

condition, but concluded that it did not.                   The appellant’s

weight fell twenty-six pounds shy of the requirement.                         The

appellant also fails to make a plausible argument that her

combination of impairments equaled a listed condition.                        The

medical expert found no severe limitation in the range of
motion in her hips and knees, her weight was under the

listed minimum, and the ALJ reasonably concluded that her

mental status was not markedly limited.      We need go no

further.

           Affirmed.   See Loc. R. 27 (c).




                              -3-